Name: 79/209/EEC: Commission Decision of 2 February 1979 supplementing the Commission Decision of 29 June 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Digital oscilloscope NIC-1090 A with plug-in NIC-93 AD'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-21

 Avis juridique important|31979D020979/209/EEC: Commission Decision of 2 February 1979 supplementing the Commission Decision of 29 June 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Digital oscilloscope NIC-1090 A with plug-in NIC-93 AD' Official Journal L 044 , 21/02/1979 P. 0024 - 0024 Greek special edition: Chapter 02 Volume 7 P. 0062 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 179 , 19 . 7 . 1977 , P . 36 . COMMISSION DECISION OF 2 FEBRUARY 1979 SUPPLEMENTING THE COMMISSION DECISION OF 29 JUNE 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' ( 79/209/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , IN ITS DECISION OF 29 JUNE 1977 ( 3 ), THE COMMISSION EXCLUDED FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' ON THE GROUNDS THAT APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THE SAID APPARATUS AND CAPABLE OF BEING USED FOR THE SAME PURPOSES WAS MANUFACTURED IN THE COMMUNITY ; WHEREAS , AS REQUESTED BY THE GERMAN GOVERNMENT ON 9 FEBRUARY 1978 , THE COMMISSION HAS CARRIED OUT A NEW EXAMINATION IN ORDER TO DETERMINE WHETHER , WHEN THE ABOVEMENTIONED DECISION OF 29 JUNE 1977 WAS ADOPTED , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THE APPARATUS DESCRIBED AS ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 A D ' WAS MANUFACTURED IN THE COMMUNITY IN VIEW OF THE SPECIAL USES TO WHICH THE SAID APPARATUS CAN BE PUT , INCLUDING IN ADDITION TO THOSE REFERRED TO IN THE ABOVEMENTIONED DECISION , THE PHOTOLYSIS OF LIGHTNING , THE STUDY OF THE VARIATION IN THE KINETICS OF CHEMICAL REACTIONS AND THE STUDY OF THE BEHAVIOUR OF TENSED AND RELAXED MUSCLES WHEN AT REST OR IN MOTION ; WHEREAS , IN ACCORDANCE WITH ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES HAS MET A NUMBER OF TIMES , WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS , IN ORDER TO EXAMINE THIS PARTICULAR CASE , THE LAST OCCASION BEING ON 13 DECEMBER 1978 ; WHEREAS INFORMATION OBTAINED FROM THE MEMBER STATES HAS REVEALED THAT , WHEN THE DECISION OF 29 JUNE 1977 WAS ADOPTED , NO APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THE APPARATUS DESCRIBED AS ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' AND CAPABLE OF BEING USED FOR THE SAME PURPOSES WAS MANUFACTURED IN THE COMMUNITY ; WHEREAS , MOREOVER , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THE ABOVEMENTIONED APPARATUS AND CAPABLE OF BEING USED FOR THE SAME PURPOSES IS STILL NOT MANUFACTURED IN THE COMMUNITY ; WHEREAS THE ABOVEMENTIONED DECISION OF 29 JUNE 1977 MUST THEREFORE BE AMENDED IN ORDER TO TAKE ACCOUNT OF THE FACTS THAT HAVE COME TO LIGHT SINCE IT WAS ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 1 ( 2 ) OF THE COMMISSION DECISION OF 29 JUNE 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' SHALL BE REPLACED BY THE FOLLOWING TEXT : ' 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION